Citation Nr: 9929458	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

2. Entitlement to service connection for a back disorder 
including, degenerative arthritis.

3. Entitlement to service connection for bilateral defective 
hearing.

4. Entitlement to service connection for a dental condition 
for the purpose of obtaining Department of Veterans 
Affairs outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from May and June 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The matter of the claim 
for eligibility for dental benefits will be discussed in the 
remand section below. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has an acquired psychiatric 
disorder.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has post-traumatic stress 
disorder (PTSD).

4. No competent evidence has been submitted to demonstrate 
that the veteran has bilateral defective hearing related 
to his period of active military service.

5. No competent evidence has been submitted to demonstrate 
that the veteran has a back disorder, including arthritis, 
related to his period of military service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for an acquired psychiatric 
disorder, including PTSD, bilateral defective hearing and a 
back disorder, including arthritis.  38 U.S.C.A. 
§§ 1110,1131, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.304, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, including PTSD, bilateral defective 
hearing and a back disorder, including arthritis. The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of well-grounded claims; that is, 
claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that these claims are not 
well grounded.

Some of the veteran's service medical records, evidently from 
his first period of service, are apparently unavailable.  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

I. Factual Background

While an entrance examination report is not of record, 
service medical record clinical entries indicate that from 
1961 to 1965, the veteran was regularly examined and found 
physically qualified for active service.  According to an 
August 1967 reenlistment examination report, no psychiatric, 
spinal or other musculoskeletal abnormality was found.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
+5
LEFT
-10
-10
-10
       
+5
0

The veteran was found qualified for active service

According to a June 1969 clinical entry, while in the 
Republic of Vietnam, the veteran had a prescription refilled 
for Librium.  There was no complaint, treatment or diagnosis 
referable to a psychiatric disorder.

On a May 1969 report of medical history, the veteran checked 
yes to having ear, nose or throat trouble and nervous trouble 
and denied having bone, joint or other deformity or 
arthritis.  An August 1969 service examination report was 
negative for a psychiatric or musculoskeletal abnormality.  
An audiogram was not performed.

An August 1971 re-enlistment examination report did not 
describe a psychiatric or musculoskeletal abnormality.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
5
10
15
LEFT
40
40
5
        
15
10

A bilateral low frequency hearing loss was noted on the 
examination report, the veteran was advised to wear ear 
protectors while performing duty in hazardous noise areas and 
he was found qualified for active service.  However, an 
October 1971 repeat audiogram was performed and showed no 
significant loss of hearing.

Thereafter, during the veteran's remaining twelve years of 
active service, medical records are entirely negative for 
complaints, treatment or diagnoses referable to a bilateral 
hearing loss.

On a December 1975 report of medical history, the veteran 
denied having arthritis or recurrent back pain.  He checked 
yes to having frequent trouble sleeping and to having nervous 
trouble and noted that he took tranquilizers for high blood 
pressure.  According to a retirement examination report, 
dated the same day, there was no finding of psychiatric or 
musculoskeletal abnormality. 

A January 1976 clinical entry indicates that the veteran had 
mixed elevation diastolic pressure due to tension and mild 
hypertension for which Valium was prescribed.  

On a July 1976 report of medical history, the veteran denied 
recurrent back pain and arthritis and checked yes to having 
nervous trouble.  A reenlistment examination report, dated 
the same day, is negative for psychiatric or musculoskeletal 
abnormalities and the veteran was found qualified for active 
service.  

According to a September 1976 clinical entry, the veteran had 
a history of uncontrolled hypertension for which medication 
was prescribed.  In February 1977, the veteran was seen in 
the clinic for hypertension.  He described having many 
domestic problems at home with a teenage daughter and said he 
had been under a great deal of stress since last seen in the 
clinic.  The veteran had an occasional headache that he 
directly related to the amount of stress he was under on a 
particular day.  He said he had made an effort to resolve the 
problem with counseling and had an appointment to see a 
counselor in Kansas City.  The assessment was hypertension, 
adequately controlled and situational anxiety.

On an August 1978 report of medical history, the veteran 
checked no to having recurrent back pain and nervous trouble 
and a service examination report of the same date is negative 
for findings of a psychiatric or musculoskeletal abnormality.  
Service examination reports dated in July 1979, September 
1980 and August 1981 were also entirely negative for findings 
of psychiatric or musculoskeletal abnormality.  

An October 1981 clinical entry reflects the veteran's 
complaint of non-radiating back pain.  There was centralized 
point tenderness and limited range of motion.  The assessment 
was muscle spasm for which medication and low heat were 
recommended.  

When examined for retirement from active service in June 
1983, the veteran denied having a history of hearing loss, 
recurrent back pain or arthritis and checked yes to having 
nervous trouble.  An examination report, dated the same day, 
is negative for findings of psychiatric and musculoskeletal 
abnormalities.  The examiner noted that the veteran had a 
history of low back pain dating before 1970 that was moderate 
in nature and treated by changing position from supine to 
prone when sleeping and using a heating pad.  The examiner 
further noted that the veteran denied a personal or family 
history of psychosis.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
        
10
10

Post service, an October 1984 VA examination report diagnosed 
essential hypertension.  There were no complaints or findings 
referable to a psychiatric disorder, bilateral hearing loss 
or back disorder.

The veteran, who was 61 years old, 5'9" tall and weighed 212 
pounds, underwent VA orthopedic examination in February 1997.  
He gave a history of injuring his back in 1958 during 
training when he practiced carrying wounded marines.  The 
veteran was treated with heat and APCs (aspirin, phenacetin, 
and caffeine tablets) and continued to have lumbar pain.  On 
examination, there were no postural abnormalities or fixed 
deformities.  There was considerable muscle spasm in the 
lumbar area with limitation of motion.  X-rays were taken and 
diagnoses were generalized spondylosis of the lumbar spine 
and degenerative arthritis, moderately symptomatic.

In February 1997, the veteran also underwent VA examination 
for PTSD and gave a history of entering service during the 
Korean Conflict.  He served as a dispersing clerk (and later 
chief) of military pay and served in Vietnam from 1968 to 
1969.  He recalled hearing incoming rounds in the early 
morning and said one rocket hit within fifty yards but no one 
was injured.  He felt vulnerable but did not think much about 
dying.  The veteran said he flew regularly to transport 
payroll and there was a constant threat of being fired at, 
but he was unaware that it ever happened.  That made him 
nervous but he did not know what would happen next.  The 
veteran flew on a few medivac missions, but did not transport 
wounded, did not see much that was gruesome and did not go 
out in the jungle.  Post service, the veteran worked for the 
Marine Corps as a civilian since 1984 and said he did not 
believe that his military experiences interfered with his 
work or life satisfaction or influenced his ability to relate 
effectively to people.  The veteran complained of exaggerated 
startle response and nervousness.  He denied substance abuse, 
had been married for forty-one years to his wife and said his 
relationship was fine.  The VA examiner said that no 
psychiatric diagnosis appeared warranted at that time and 
commented that the veteran had adjusted well, vocationally 
and socially.  Although the veteran had occasional symptoms 
of anxiety, they did not seem to be severe enough to 
interfere with his adequate functioning.  When the VA 
examiner shared this conclusion with the veteran, he 
concurred.

The veteran underwent VA audiology examination in February 
1997 and gave a history of hearing impairment first noticed 
about ten or fifteen years earlier.  He reported a history of 
exposure to high-risk noise associated with guns, planes and 
recreational use of power tools.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
25
35
LEFT
10
5
5
       
20
30

Speech recognition scores on the Maryland CNC word lists were 
96 percent in the veteran's right ear and 92 percent in his 
left ear.  A summary of audiology findings revealed bilateral 
high frequency sensorineural hearing loss.  

At his February 1999 personal hearing at the RO, the veteran 
testified that he experienced nervous symptoms in the late 
1960s before going to the Republic of Vietnam and received 
treatment at the Marine Corps Air Base in El Toro, 
California.  He worked long hours and was under stress and 
Valium was prescribed.  Thereafter, his symptoms recurred 
while he served with the Marines near Phu Bai, evidently 
disbursing payroll, and Librium was prescribed in June 1969.  
At that time, his symptoms included anxiety, sleep difficulty 
and shakiness.  He reported that being near an exploding 
rocket exacerbated his symptoms.  According to the veteran, 
his earlier service medical records were destroyed due to 
combat episodes in Phu Bai and the extent of his nervous 
symptoms and treatment was not fully documented.  He said he 
also served with Red Wing headquarters, Group I, in Da Nang.  
The veteran indicated that his psychiatric symptoms appeared 
intermittently after he returned home but he did not seek 
psychiatric care and in the 1980s his psychiatric symptoms 
flared up due to domestic stress.  The veteran was not 
currently receiving psychiatric care.  

Further, regarding his hearing loss, the veteran testified 
that he was exposed to acoustic trauma in service, including 
small arms fire and airplane noise.  He indicated that his 
unit usually was near or adjacent to an airfield or was on a 
flight path for aircraft. The veteran testified to having 
several ear infections in service that were treated with 
antibiotics and cleared up within two days.  He did not 
recall experiencing hearing problems in the summer of 1971 
when a service audiogram showed bilateral hearing loss.  As 
to his back disorder and arthritis, the veteran said he first 
injured his low back in training, in approximately 1959, when 
he performed a "fireman's" carry and, thereafter, he 
experienced recurrent symptoms with localized pain in the mid 
back and belt line with radiating pain exacerbated by back 
rotation. The veteran experienced occasional flare-ups of 
pain for which he sought clinical attention.  He was sent to 
Balboa Naval Hospital in the mid-1960s for tests that 
resulted in heat treatment and diagnoses of pulled muscles 
but said those records were also destroyed in Vietnam.  After 
he retired, the veteran said he saw a civilian physician 
several times and was treated with heat and Motrin.  
Currently, the veteran had muscle stiffness and rigidity that 
he self-medicated with heat and Motrin and had not sought 
professional medical treatment.  The veteran performed 
sedentary type work after retiring from service.

II.  Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss), 
arthritis or a psychosis in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

A. Service Connection for Psychiatric Disorder, Including 
PTSD

In order to establish entitlement to service connection for 
PTSD, three elements are required: a current and clear 
diagnosis of PTSD; credible supporting evidence that the 
claimed stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has contended that service connection should be 
granted for an acquired psychiatric disorder.  Service 
medical records noted, and the veteran testified, that he 
experienced situational anxiety due to domestic stress in the 
1980s.  However, the record demonstrates that no diagnosed 
acquired psychiatric disorder was found in service or on 
separation from service.  Moreover, on VA examination for 
PTSD in 1997 after the veteran's separation from service, 
there was no showing that the veteran had a psychiatric 
disorder or PTSD.  In fact, the VA examiner said that no 
psychiatric diagnosis seemed warranted, that the veteran's 
occasional symptoms of anxiety were not severe enough to 
interfere with his adequate functioning and that the veteran 
concurred with that conclusion.  Furthermore, the veteran has 
submitted no evidence to show that he currently has an 
acquired psychiatric disorder or PTSD.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has an acquired psychiatric disorder or PTSD has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

B. Service Connection for Back Disorder with Arthritis

The veteran has contended that service connection should be 
granted for a back disorder, including arthritis.  Although 
the evidence shows that the veteran currently has generalized 
spondylolysis and degenerative arthritis, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects only one clinical entry 
of complaint of back pain diagnosed as muscle spasm in 1981 
and, while a history of moderate back pain was noted on 
examination for separation from service, his spine and 
musculoskeletal system were normal and the first post service 
evidence of record of spondylolysis and arthritis is from 
1997, more than thirteen years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's spondylosis and degenerative 
arthritis to service or any incident of service has been 
presented.

C. Service Connection for Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has contended that service connection should be 
granted for bilateral hearing loss.  Although the evidence 
shows that the veteran currently has bilateral sensorineural 
hearing loss, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his hearing was normal on separation from 
service and the first post service evidence of record of 
bilateral hearing loss is from 1997, more than thirteen years 
after the veteran's separation from service.  Although an 
August 1971 service audiogram showed bilateral hearing loss, 
the veteran testified that he did not recall experiencing 
hearing difficulty at that time, a repeat audiogram in 
October 1971 showed no significant hearing loss and, more 
importantly, the veteran's hearing was normal when he retired 
from service in 1983.  In short, no medical opinion or other 
medical evidence relating the veteran's bilateral hearing 
loss to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran currently has an acquired 
psychiatric disorder, including PTSD.  Further, the evidence 
currently of record fails to show that the veteran has a 
bilateral hearing loss or back disorder, including arthritis, 
related to service or any incident thereof.  Thus, these 
claims may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.  
Since the claims are not well grounded, they must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, bilateral defective hearing and a low back 
disorder, including arthritis, on a ground different from 
that of the RO, that is, whether the veteran's claims are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claims were well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.

Service connection for a back disorder, with arthritis, is 
denied.

Service connection for bilateral hearing loss is denied.


REMAND

Regarding the issue of eligibility for dental benefits, the 
Board notes that a June 1997 rating decision denied that 
claim.  In July 1997, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), accepted by the RO as a 
notice of disagreement (NOD), regarding the issues of denial 
of service connection for a psychiatric disorder including 
PTSD, bilateral hearing loss, a back disorder and eligibility 
for dental benefits.  However, the RO issued a statement of 
the case (SOC) only regarding the claims for service 
connection for hearing loss and back and psychiatric 
disorders.  The Board construes the veteran's statement as a 
timely NOD as to the matter of the claim for dental benefits.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999)(The NOD initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a SOC.)

As such, in the interest of due process, the Board finds that 
the case should be REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case concerning the issue of eligibility 
for dental treatment.  If, and only, if 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







